TYSON, Judge.
Sylvester Earl McDonald appeals from the denial of his petition for writ of error coram nobis by the Circuit Court of Mobile County without conducting a hearing thereon.
In the petition McDonald avers that his murder and robbery in the first degree conviction had in circuit court on March 23, 1983 and life without parole sentence entered on April 26, 1983 were unconstitutional arid avers several grounds. (1) He was denied the effective assistance of counsel at original trial and appeal; (2) that original counsel failed to call certain witnesses in his behalf; (3) that the appellant and his family were not properly notified as to the time and date of the trial; (4) that the appellant was not permitted to testify at trial in his own behalf and, (5) that the prosecution knowingly and willfully used the perjured testimony of an eyewitness named Hawkins.
On authority of Boatwright v. State, 471 So.2d 1257 (Ala.1985) and Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) this cause is reversed and remanded for a hearing on the merits of the appellant’s allegations. The trial court shall appoint counsel to represent the appellant and conduct a full hearing on the merits of the allegations made.
For the reasons stated, this cause is due to be and is, hereby, reversed and remanded for a hearing.
REVERSED AND REMANDED.
All the Judges concur.